J-S18034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

AARON BRADLEY

                            Appellant                        No. 2064 EDA 2014


           Appeal from the Judgment of Sentence February 26, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010497-2012


BEFORE: BENDER, P.J.E., ALLEN, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                                   FILED AUGUST 12, 2015

        Appellant, Aaron Bradley, appeals from the February 26, 2014

judgment of sentence of life imprisonment without the possibility of parole,

imposed following a conviction by a jury of first-degree murder, carrying a

firearm in public in Philadelphia, and possessing instruments of a crime

(PIC).1 After careful review, we affirm.

        The trial court has set forth the relevant factual history in extensive

detail in its opinion filed pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a); as such, we need not reiterate it in full herein. See Trial

Court Opinion, 10/31/14, at 2-24.              For purposes of this appeal, we briefly

summarize the relevant facts as follows.
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 6108, and 907(a), respectively.
J-S18034-15


      In the early morning hours of March 27, 2010, police responded to a

call of shots fired and discovered Bruce Fox shot several times and hanging

out of his vehicle.   N.T., 2/19/14, at 79.   Upon determining that Fox was

unresponsive but breathing, the officers removed Fox from his vehicle and

transported him in their police cruiser to a local trauma center. Id. Fox was

pronounced dead at 2:34 a.m. Id. at 80.

      At trial, the Commonwealth called Tanaya Nelson to testify.       Nelson

testified that she and Appellant were previously involved in a romantic

relationship. Id. at 88. Nelson testified to suffering physical abuse at the

hands of Appellant throughout their relationship. Id. at 90-97. Nelson also

testified that an incident occurred that led to Appellant choking her, followed

by her attacking him, and resulting in criminal charges against Nelson. Id.

at 100-101.

      In October 2009, Nelson began attending All State Career Trade

School, where she met the victim, Bruce Fox. Id. at 106. The relationship

between Nelson and Fox was friendly, but Nelson testified it was never

romantic.   Id. at 107.    In January 2010, Fox took Nelson shopping and

bought her some clothes. Id. at 109. When Appellant found out about Fox

taking Nelson shopping, he became enraged and tore up the clothes Fox had

purchased. Id. at 110.

      On the Friday leading up to the incident, Nelson and Appellant went

shopping at Wal-Mart. Id. at 128. Appellant purchased a dresser for Nelson


                                     -2-
J-S18034-15


while at Wal-Mart, and then dropped Nelson off at her cousin’s house, where

Nelson lived.   Id.   129-130.   About an hour after arriving at her cousin’s

house, Nelson realized she had approximately ten missed calls from

Appellant.   Id. at 130.    Nelson called Appellant back, and he began to

question where she was and who she was with. Id. Appellant then went to

the house and took Nelson’s phone and started to go through it, wherein he

saw a text from Fox which made him angry. Id. at 132. Appellant then left

and took Nelson’s cell phone with him.        Id.    Nelson repeatedly called

Appellant from her cousin’s phone and her cousin’s boyfriend’s phone. Id.

Appellant returned Nelson’s phone the following morning on March 27, 2010

by leaving it in Appellant’s cousin’s mailbox. Id. at 135.

      Upon recovering her phone, Nelson received a phone call from

Philadelphia detectives asking to come and speak with her.        Id. at 139.

Nelson realized that her call and text message logs had been deleted, and

she had not deleted them prior to Appellant taking her phone. Id. at 141.

      The trial court accurately summarized the testimony regarding

Nelson’s phone log as follows.

                    Nelson testified that [Appellant] had two phone
             numbers which she used to contact him. Nelson
             then read from a call log the calls [Appellant] made
             to her phone on the night of March 26, 2010. Nelson
             testified that, according to the call log, [Appellant]
             called her ten times between 11:51 p.m. and 12:06
             a.m.[] Nelson then read from the log that she called
             [Appellant] at 12:07 a.m. and they talked for 497
             seconds. Nelson testified that she believed this was
             the conversation when [Appellant] accused her of

                                     -3-
J-S18034-15


          being with another man because she did not pick up
          her phone. Nelson then read the next call from
          [Appellant] to her phone was at 12:23 a.m. but she
          did not answer. Nelson further read the next phone
          call made by her phone was at 12:52 a.m. to Fox.
          Nelson stated that the call log then showed three
          phone calls between 12:53 a.m. to 12:55 a.m. from
          her cousin’s phone to her cell phone.          Nelson
          testified that these were the calls she had made to
          [Appellant] shortly after he had left with her phone.
          Nelson then read from the call log that there were
          phone calls made at 6:46 a.m., 8:21 a.m., 10:05
          a.m., and 10:36 a.m. from her cousin’s boyfriend’s
          phone to [Appellant]’s phone, which Nelson testified
          was when she called [Appellant] the next morning to
          have him return her phone. Nelson testified that she
          retrieved her phone from the mailbox shortly after
          the last call.

                 Nelson then read from text messages that had
          been sent between her phone and Fox’s phone
          between 1:07 a.m. to 2:42 a.m. on March 27, 2010.
          Nelson stated that the first message was sent from
          her phone to Fox at 1:07. It read, “Can you come
          get me?” Nelson testified that the next message was
          sent at 1:29 from her phone to Fox, and read “I
          want to see you tonight.” Nelson testified Fox then
          responded at 1:29, “Where you at? F.O.E.[]” Nelson
          stated the next message was sent from her phone to
          Fox at 1:32 and read, “70th and Dicks.” Nelson
          testified Fox responded at 1:34, “You know who you
          talking to?” Nelson testified that the next message
          was sent at 1:35 from her phone to Fox and it read,
          “Yeah. Why you say that?”         Nelson stated Fox
          responded at 1:41, “I’m about to slide through
          there. F.O.E.[]”     Nelson testified that the next
          message was sent from her phone to Fox at 1:45
          and read, “Call when you get there.” Fox then
          replied at 1:53, “On my way.” Nelson testified that
          Fox then called her phone at 2:21 a.m.[] Nelson
          further testified the next text message was sent at
          2:21 from her phone to Fox and read “You here?”
          Fox then responded at 2:21, “Yeah. F.O.E.[]” Nelson
          stated the next message was sent from her phone to

                                  -4-
J-S18034-15


            Fox at 2:24 and read “Here I come.” Nelson testified
            the next message was sent at 2:26 from her phone
            to Fox and read “What kind of car you in?” Fox
            responded at 2:27, “I’m on the corner of 70th
            Street. F.O.E.[]” Nelson stated the next message
            was then sent at 2:31 from Fox and read, “Come on
            now.” A response was then sent from her phone at
            2:34 and read, “Okay.” Nelson testified the next
            message was sent from Fox to her phone at 2:36
            and read, “Where you at?” A response was then
            sent from her phone at 2:36 and read “Where you
            at?” Nelson testified that Fox responded at 2:37,
            “On the corner.” Nelson stated the next message
            was sent from her phone to Fox at 2:39 and read
            “Where?” Fox then responded at 2:39, “70th and
            Dicks.” Nelson testified the next message was sent
            from her phone to Fox at 2:41 and read, “Oh, I see
            you.” Fox then responded at 2:42, “Come on.”
            Nelson testified that she did not send or receive any
            of these texts. Nelson further testified that when her
            phone was returned to her, all these texts had been
            deleted from her phone. Nelson stated she had no
            animosity towards Fox and he was “a sweet guy.”

Trial Court Opinion, 10/31/14, at 9-10 (internal citations omitted).

      The trial court set forth the procedural history of this case as follows.

                   On July 9, 2012, [Appellant] was arrested and
            charged with first-degree murder, PIC, and carrying
            a firearm in public. From February 19 to February
            25, 2014, a trial was held in the presence of a jury.
            On February 26, 2014, [Appellant] was found guilty
            of all charges and [the trial c]ourt sentenced him to
            the mandatory sentence of life without parole on the
            first-degree murder charge and 2 ½ to 5 years on
            each gun charge, to run concurrently with the life
            sentence.

                  On February 26, 2014, [Appellant] filed a
            motion to vacate his sentence through counsel,
            which was denied by operation of law on June 26,
            2014.


                                      -5-
J-S18034-15


Id. at 2. On July 16, 2014, Appellant filed a timely notice of appeal.2

       On appeal, Appellant raises the following issues for our review.

              A.    Did the trial court err by permitting the
              Commonwealth to introduce evidence indicating that
              Appellant optained [sic] a Florida gun license two
              months after the crimes herein occurred because
              such evidence was irrelevant and highly prejudicial?

              B. Did the trial court commit an abuse of discretion
              by overruling an objection to a comment made by
              the prosecutor during her opening speech wherein
              she attempted to invoke the sympathy of the jury by
              arguing that the victim’s child was left fatherless?

              C. Did the trial court err by denying a motion for a
              mistrial proffered after a life-in-being witness gave
              testimony that was irrelevant, emotional, and highly
              prejudicial?

              D. Did the trial court commit an error of law by
              overruling objections to comments made by the
              prosecutor that advised the jury that defense
              counsel was attempting to distract the jury and had
              done something wrong or underhanded by calling
              Appellant’s daughter as a witness?

Appellant’s Brief at 3.3

       In his first issue, Appellant argues the trial court “committed an abuse

of discretion by permitting the Commonwealth to introduce evidence that

[A]ppellant obtained a gun license in Florida almost two months after the

____________________________________________


2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.
3
   For purposes of our review, we elect to address Appellant’s issues in a
slightly different order.



                                           -6-
J-S18034-15


crime herein was committed and that when he was arrested … he had the

identification card in his possession[.]”        Id. at 14.   Appellant argues the

evidence was prejudicial because “it permitted the jury to infer that

[A]ppellant may have also possessed a weapon prior to obtaining the

license.”   Id. at 16.    Further, Appellant argues that “prejudice occurred

because the license was obtained almost two months after the killing and no

evidence was introduced that in any way connected the issuance of the

license to the murder.” Id.

      We begin by noting our well-settled standard of review regarding the

admissibility of evidence in a criminal trial.

            The admissibility of evidence is at the discretion of
            the trial court and only a showing of an abuse of that
            discretion, and resulting prejudice, constitutes
            reversible error. An abuse of discretion is not merely
            an error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of
            judgment that is manifestly unreasonable, or the
            result of bias, prejudice, ill-will or partiality, as
            shown by the evidence of record. Furthermore, if in
            reaching a conclusion the trial court over-rides or
            misapplies the law, discretion is then abused and it is
            the duty of the appellate court to correct the error.

Commonwealth v. Fischere, 70 A.3d 1270, 1275 (Pa. Super. 2013) (en

banc) (internal quotation marks and citations omitted), appeal denied, 83
A.3d 167 (Pa. 2013).

            Pennsylvania Rule of Evidence 401 defines relevant
            evidence as “evidence having any tendency to make
            the existence of any fact that is of consequence to
            the determination of the action more probable or less
            probable than it would be without the evidence.”


                                       -7-
J-S18034-15


           Pa.R.E. 401. Building upon this definition, Rule 402
           provides, in full, as follows: “All relevant evidence is
           admissible, except as otherwise provided by law.
           Evidence that is not relevant is not admissible.”
           Pa.R.E. 402. Thus, while the general rule of the
           admissibility of relevant evidence is subject to
           various exceptions, the rule that irrelevant evidence
           is not admissible is categorical. Accordingly, [t]he
           threshold inquiry with admission of evidence is
           whether the evidence is relevant.

Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008) (some internal

quotation marks and citations omitted).

      At trial, the Commonwealth moved to enter, as Exhibit C-38,

Appellant’s Florida gun license to carry a concealed weapon, which he

obtained after the murder that is the subject of this appeal. N.T., 2/21/14,

at 133-134. Defense counsel objected to the admission of the exhibit, and

requested a sidebar. Id. at 134. Specifically, defense counsel objected as

follows.

           My objection, first, your Honor, with respect to C-38
           being the concealed weapon or concealed weapon or
           firearm license, state of Florida, the relevance of that
           is somewhat tenuous since the date of issue is after
           the homicide and the time my client is picked up is
           almost – well, about 20 months after or 21 months
           after the homicide. So there’s a large gap in time
           from a temporal perspective.

                 There’s also the issue that this document we
           know definitely was not in existence on the date of
           the murder so I don’t know how it’s relevant. So I
           don’t think that comes in at all with all due respect if
           we know it wasn’t in existence at the time of the
           murder and he possessed it 21 or 22 months after
           the murder.


                                    -8-
J-S18034-15


Id. at 136.     The trial court overruled defense counsel’s objection and the

Florida gun license was admitted into evidence.       Appellant correctly notes

that although he applied for the permit prior to the murder, that evidence

was not admitted at trial. Appellant’s Brief at 16.    Appellant further argues

the evidence was prejudicial “because it permitted the jury to infer that

[A]ppellant may have also possessed a weapon prior to obtaining the

license.” Id.

      Assuming, arguendo, that the admission of Appellant’s Florida gun

license was error, we nevertheless conclude that said error was harmless.

              An error “can be harmless only if the appellate court
              is convinced beyond a reasonable doubt that the
              error is harmless.” Commonwealth v. Story, 383
A.2d 155, 162 (Pa. 1978). “When the record reveals
              that an error did not prejudice the defendant, or that
              the prejudice was so minimal that, beyond a
              reasonable doubt, it did not influence the jury, [the
              Pennsylvania Supreme Court has] held the error
              harmless.”    Id. at 164–165 (footnotes omitted).
              “Under this approach, a reviewing court first
              determines    whether     the   untainted   evidence,
              considered independently of the tainted evidence,
              overwhelmingly establishes the defendant’s guilt.”
              Id. at 166.

Commonwealth v. Barnett, --- A.3d ---, 2015 WL 4550107, *4 (Pa.

Super. 2015).

      Accordingly, the question for review is whether the evidence of the

Florida gun license overwhelmingly established Appellant’s guilt.        We agree

with the trial court that said evidence did not influence the verdict.




                                      -9-
J-S18034-15


              [T]here was overwhelming evidence presented at
              trial from forensic experts Stark, Tankelewicz, and
              Shute that [Appellant] was present at the crime
              scene when Fox was murdered and lured Fox to the
              crime scene by using Nelson’s phone. Moreover,
              according to Nelson’s testimony, it was January,
              2010, that she and [Appellant] had a confrontation
              after [Appellant] saw another man driving her home
              from work. Nelson stated that when [Appellant]
              realized another man had driven her home, he
              became enraged and tried to stuff the cigarette she
              was smoking into her mouth. Nelson testified that
              [Appellant] was carrying a gun on his hip during this
              incident. Nelson further testified that this was not
              the first time she had seen [Appellant] carrying a
              gun. Furthermore, Nelson stated that [Appellant]
              previously had held the gun to her head and
              threatened to kill her. Nelson testified that the gun
              was a semiautomatic pistol, but she did not know
              what caliber it was. Nelson further stated that, even
              though she was scared when [Appellant] put the gun
              to her head, she never reported any of the incidents
              to the police. Thus, the jury had ample evidence
              upon which to base their verdict aside from the fact
              that [Appellant] was issued a Florida license to carry
              a concealed firearm[.]

Trial Court Opinion, 10/31/14, at 26-27.         Based on the foregoing, we

conclude the admission of evidence that Appellant obtained a Florida license

to carry a concealed firearm approximately two months after the murder of

Fox was harmless error. Barnett, supra. As such, Appellant’s first issue

fails.

         We next address Appellant’s third issue which also implicates the

admission of evidence.      In his third issue, Appellant asserts that he is

entitled to a new trial because the trial court erred in overruling “a motion

for a mistrial proffered after the prosecutor elicited from the victim’s mother

                                      - 10 -
J-S18034-15


that the victim was all about family, he always helped family members, and

had the names of his family tattooed on his body.” Appellant’s Brief at 23-

24.

      Our standard of review is as follows.

            It is well-settled that the review of a trial court’s
            denial of a motion for a mistrial is limited to
            determining whether the trial court abused its
            discretion. An abuse of discretion is not merely an
            error of judgment, but if in reaching a conclusion the
            law is overridden or misapplied, or the judgment
            exercised is manifestly unreasonable, or the result of
            partiality, prejudice, bias or ill-will … discretion is
            abused. A trial court may grant a mistrial only
            where the incident upon which the motion is based is
            of such a nature that its unavoidable effect is to
            deprive the defendant of a fair trial by preventing the
            jury from weighing and rendering a true verdict. A
            mistrial is not       necessary     where    cautionary
            instructions are adequate to overcome prejudice.


Commonwealth v. Fortenbaugh, 69 A.3d 191, 193 (Pa. 2013) (citation

omitted).

      Appellant avers that “[t]he law is clear that the Commonwealth is

prohibited from introducing evidence tending to induce sympathy for the

victim or the victim’s family.”       Appellant’s Brief at 24.        Relying on

Commonwealth v. Story, 383 A.2d 155 (Pa. 1978), Appellant asserts

“otherwise irrelevant evidence garnering sympathy for the victim or his

family [is] clearly inadmissible[].” Appellant’s Brief at 24.

      Upon review, we conclude Appellant mischaracterizes our Supreme

Court’s holding in Story.      In 1974, Story was accused of murdering a


                                     - 11 -
J-S18034-15


Pittsburgh police officer, for which he was convicted of first-degree murder.

Story, supra at 158. Over objection at trial, the Commonwealth admitted

into evidence testimony “that the victim left a widow and a handicapped

daughter, and that his widow was forced to work after her husband’s

death[.]” Id. Further, two photographs of the officer and his daughter on

vacation were admitted into evidence. Id. Story argued, and our Supreme

Court agreed, that the admission of “this evidence injected extraneous

considerations into the case and prejudiced appellant by creating sympathy

for the victim and his family.” Id. at 159. In holding that the evidence was

admitted in error, the Story Court cautioned as follows.

           Ordinarily, in determining whether evidence is
           admissible at trial, the trial court must balance
           the probativeness of the evidence against its
           prejudicial impact. In this case, however, the
           evidence in question was totally irrelevant to the
           determination of appellant’s guilt or innocence. It
           was therefore unnecessary for the trial court to
           determine whether the probativeness outweighed
           the prejudice.

Id. at 160 (citations omitted; emphasis added).

     The instant matter is distinguishable, as the evidence Appellant asserts

should have been inadmissible, was not irrelevant.         At trial, the victim’s

mother, Antoinette Smith, testified that she and the victim resided together,

and that on the night he was murdered he borrowed her car when he left

their house. N.T., 2/21/14, at 173. Smith testified that she last spoke to

her son around 1:30 a.m. when she called him and asked him to come home


                                   - 12 -
J-S18034-15


because his son, whom she was watching, was not sleeping well. Id. She

then testified as follows.

              [The Commonwealth]:

              Q. Did you identify your son’s body at the morgue?

              [Smith]:

              A. Yes, I did.

              Q. F.O.E., your son’s signature on his cell phone
              that he put on some of his text messages, do you
              know what that means?

              A. F.O.E. means family over everything. [Appellant]
              was about family most definitely. Every event, any
              event [Appellant] was there on the spot helping and
              that night [Appellant]’s life was taken doing what he
              thought - - what he did best, helping someone.

              Q. And, in fact, does he have F.O.E. tattooed on his
              body?

              A. Yes. He had a body scroll of everyone’s name.
              That was a project that he was doing to honor his
              family.

Id. at 175.

      Defense counsel did not object to the testimony at the time it was

offered, but after Smith stepped down and the jury was excused, defense

counsel made a motion for a mistrial. The trial court denied his motion for

the following reasons.

              I mean, this witness was asked the question that all
              of us were wondering and that is what did F.O.E.
              mean behind all the texts. I wanted to know what
              F.O.E. meant. I didn’t know she was going to give
              that explanation. But she answered the question.

                                     - 13 -
J-S18034-15


              That is a fact that the jury might want to know what
              did F.O.E. mean. She told us. F.O.E. means family
              over everything. So it wasn’t anything improper
              about that.

                    Now, for her to go on and say that he was that
              kind of person, always doing things for people, I
              don’t think that was improper either. So I’m going
              to deny your motion.

Id. at 180.

      Upon review, we agree with the trial court’s conclusion.        Through

Nelson’s testimony presented at trial, F.O.E. was read into the record in

relation to several of Fox’s text messages. Smith as a witness was testifying

to her knowledge of the meaning of F.O.E. Further, her statement that her

son borrowed her car and went out to help Nelson on the night he was

murdered is consistent with the evidence admitted through Nelson’s own

testimony and the cell phone records.         Therefore, we conclude that the

probative value of Smith’s testimony was outweighed by any prejudice that

may have resulted in sympathy for the victim. See also Commonwealth

v. Yarris, 549 A.2d 513, 525 (Pa. 1988) (holding “Story prohibited the use

of pictures of the living victim and his family which served no purpose other

than to create sympathy for the family[]”).      Accordingly, Appellant’s issue

must fail.

      Finally, we address Appellant’s second and forth issues concerning

objections to comments made by the prosecutor in her opening and closing

statements.


                                     - 14 -
J-S18034-15


           [A] claim of prosecutorial misconduct either sounds
           in a specific constitutional provision that the
           prosecutor allegedly violated, or, more commonly,
           implicates Fourteenth Amendment due process.
           Commonwealth v. Tedford, 960 A.2d 1, 28–29
           ([Pa.] 2008). The touchstone of due process is the
           fairness of the trial, rather than the culpability of the
           prosecutor; consequently, it is the trial court’s ruling
           on the defendant’s objection to the prosecutor’s
           allegedly improper statement that is reviewable on
           appeal, and not the prosecutor’s underlying
           misconduct.       Id. at 29.         Nevertheless, the
           prosecutor’s statements must be scrutinized in order
           to address the propriety of the trial court’s ruling. It
           is well-established that “[c]omments by a prosecutor
           constitute reversible error only where their
           unavoidable effect is to prejudice the jury, forming in
           [the jurors’] minds a fixed bias and hostility toward
           the defendant such that they could not weigh the
           evidence objectively and render a fair verdict.”
           Commonwealth v. Bryant, ––– Pa. ––––, 67 A.3d
716, 727 ([Pa.] 2013) (citing Commonwealth v.
           Hutchinson, 25 A.3d 277, 307 ([Pa.] 2011)). A
           prosecutor’s remarks in opening statements must
           be fair deductions from the evidence the
           Commonwealth intends to offer, which the
           prosecutor believes, in good faith, will be available
           and admissible at trial. Commonwealth v. Fultz,
           386 A.2d 513, 516 ([Pa.] 1978).              In closing
           arguments, a prosecutor may comment on the
           evidence and any reasonable inferences arising from
           the evidence. Commonwealth v. Daniels, 644 A.2d
1175[, [1184] ([Pa.] 1994).

Commonwealth v. Arrington, 86 A.3d 831, 853 (Pa. 2014) (parallel

citations omitted), cert. denied, Arrington v. Pennsylvania, 135 S. Ct. 479

(2014)   (emphasis   added).      Further,   “we   review    the   trial   court’s

determination that a new trial was warranted due to prosecutorial




                                    - 15 -
J-S18034-15


misconduct for abuse of discretion.”   Commonwealth v. Culver, 51 A.3d
866, 871 (Pa. Super. 2012) (citation omitted).

      Appellant argues in his second issue the trial court committed an

abuse of discretion by “overruling an objection to a comment made by the

prosecutor during her opening speech to the jury wherein she argued that

the killing of the victim had devastating consequences for the victim’s son.”

Appellant’s Brief at 18. Appellant asserts said comment should have been

inadmissible because “comments attempting to evoke sympathy for the

victim or others are irrelevant and not permissible.” Id.

      A review of the record indicates that in her opening statement, the

prosecutor said “[s]omething as trivial as jealousy over a woman has

devastating consequences. Bruce Fox’s child has to grow up … without his

father.” N.T., 2/19/14, at 36. Appellant objected to the Commonwealth’s

statement, and the trial court subsequently overruled Appellant’s objection.

Id. at 37.

      Contrary to Appellant’s assertion, we agree with the trial court that the

comment made by the prosecutor during the opening statement was

fleeting. Trial Court Opinion, 10/31/14, at 28 (“[w]hile references intended

to engender sympathy for the family of the victim are improper, prejudice

will not result from them if they are fleeting and do not substantially affect

the outcome of the trial[,]” citing Commonwealth v. May, 898 A.3d 559,

567 (Pa. 2006)). Further, we note that Appellant again asserts that Story is


                                    - 16 -
J-S18034-15


controlling. Appellant’s Brief at 21-22. However, as previously discussed,

Story is legally distinguishable from the instant matter, as it involved the

testimony of the victim’s widow solely regarding the impact the loss of the

victim had on their family and child.       The instant matter did not involve a

witness’s testimony regarding the impact on the victim’s family, but rather

was a comment made by the prosecutor in her opening statement. As such,

Story is inapplicable.

      Further, as the trial court noted, it instructed the jury prior to opening

statements to “not permit any sympathy you feel for any of the witnesses or

for the victim or for the defendant to divert you from your sworn duty to

consider all of the evidence fairly and impartially when deliberating upon

your verdict.” Trial Court Opinion, 10/31/14, at 29, citing N.T., 2/19/14, at

29.    We    presume     the   jury    followed   the   trial   court’s   instructions.

Fortenbaugh, supra at 193.            Accordingly, the trial court did not err in

overruling defense counsel’s objection.

      Similarly, in his fourth issue, Appellant argues the trial court erred in

overruling his objections to comments made by the prosecutor in her closing

argument where she “improperly argued to the jury that it had to ‘look out’

for defense ‘tactics’ and for the jury to keep its eye on the ball.” Appellant’s

Brief at 27.    Appellant also argues “[i]f this weren’t bad enough, the

prosecutor criticized and denigrated defense strategy for calling [A]ppellant’s

daughter as a defense witness.” Id. at 27-28.


                                        - 17 -
J-S18034-15


           It is well settled that a prosecutor has considerable
           latitude during closing arguments and his arguments
           are fair if they are supported by the evidence or use
           inferences that can reasonably be derived from the
           evidence. Further, prosecutorial misconduct does
           not take place unless the unavoidable effect of the
           comments at issue was to prejudice the jurors by
           forming in their minds a fixed bias and hostility
           toward the defendant, thus impeding their ability to
           weigh the evidence objectively and render a true
           verdict. Prosecutorial misconduct is evaluated under
           a harmless error standard.

Commonwealth v. Caldwell, --- A.3d ---, 2015 WL 3444594 (Pa. Super.

2015) (en banc), citing Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa.

Super. 2009).

     Instantly, the comments made by the prosecutor during her closing

argument were in direct response to defense counsel’s closing argument.

           First, the prosecutor’s statement that the jury should
           “keep [their] eye on the ball’ and “look out for the
           defense tactics in this case” because “the defense
           wants to distract [them] from the very strong
           evidence” was a proper response to arguments made
           by defense counsel during his closing statement. In
           his closing statement, defense counsel repeatedly
           attacked Nelson’s character and accused her of a
           variety of misdeeds. It was in response to these
           statements that the prosecutor rightly characterized
           the defense’s tactics as an attempt to distract the
           jury from the otherwise overwhelming evidence of
           [Appellant]’s guilt. As the prosecutor correctly noted
           in making this point, whether or not Nelson was a
           likeable witness simply did not have any bearing on
           whether [Appellant] killed Fox, especially since there
           was ample evidence aside from her testimony that
           implicated [Appellant].       Defense counsel also
           objected to the prosecutor characterizing the calling
           of [Appellant]’s daughter to testify as an act of
           desperation. … [N]either [this comment or the

                                   - 18 -
J-S18034-15


             previous] comment made by the prosecutor during
             her closing statement prevented the jury from
             weighing the evidence objectively and arriving at a
             true verdict. In this case, the evidence was such
             that the jury could arrive at a guilty verdict
             regardless of their opinion as to Nelson’s character or
             [Appellant]’s daughter’s testimony. Thus, there was
             no showing that [Appellant] was in any way
             prejudiced by either of the prosecutor’s comments in
             her closing statement[.]

Trial Court Opinion, 10/31/14, at 33-35.

      Therefore,    Appellant’s       second     and    fourth   issues   concerning

prosecutorial misconduct based on statements made in both her opening

and closing arguments are without merit.               Accordingly, Appellant is not

entitled to relief on either issue.

      Based on the foregoing, we conclude each of Appellant’s issues is

devoid of merit. Accordingly, we affirm the trial court’s February 26, 2014

judgment of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2015




                                        - 19 -